--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

 
 
 
 




 
EXHIBIT 10.1
 
 
EMPLOYMENT AGREEMENT
BETWEEN PETROHUNTER OPERTATING COMPANY AND CHARLES B. CROWELL 
DATED JANUARY 4, 2008 
 





--------------------------------------------------------------------------------



EMPLOYMENT AGREEMENT
 
THIS EMPLOYMENT AGREEMENT (this “Agreement”), is made and entered into this 4th
day of January, 2008, but effective  January 1, 2008 (the “Effective Date”), by
and between PetroHunter Operating Company, a Maryland corporation (the
“Employer”), and Charles B. Crowell, an individual  (the “Employee”).
 
The parties, intending to be legally bound, agree as follows:
 
1. DEFINITIONS
 
For the purposes of this Agreement, the following terms have the meanings
specified or referred to in this Section 1.
 
“Agreement” means this Employment Agreement, as amended, restated or otherwise
modified from time to time.
 
“Benefits” is defined in Section 3.3.
 
“Board” means the Board of Directors of the Employer.
 
“Confidential Information” means any and all:
 
(a) trade secrets concerning the business and affairs of the Employer, whether a
technical, business or other nature that is disclosed to the Employee or that is
otherwise learned by Employee in the course of employment with the Company,
including but not limited to know-how, processes, designs, samples, inventions
and ideas, past, current, and planned property or mineral acquisition, and all
information related thereto, exploration or development activities or methods,
customer and vendor lists, business plans as well as any other information,
however documented, that is a trade secret within the meaning of the Colorado
Trade Secrets Act, as in effect as of the date hereof and as amended from time
to time; and
 
(b) information concerning the business and affairs of the Employer (which
includes historical financial statements, financial projections and budgets,
historical and projected sales, capital spending budgets and plans, however
documented).
 
(c) "Confidential Information" shall not include information, data, knowledge
and know-how that (a) is in the Employee’s possession prior to disclosure to the
recipient party, (b) is in the public domain prior to disclosure to the
Employee, (c) lawfully enters the public domain through no violation of this
Agreement after disclosure to the Employee, (d) becomes available to the
Employee on a non-confidential basis from a source other than the Employer,
provided that such source is not known by the Employee to be bound by a
confidentiality agreement with the Employer or another party,
 
 “Effective Date” means January 1, 2008.
 

 
Employment Agreement
Charles B. Crowell

1

--------------------------------------------------------------------------------



“Employee Invention” means any idea, invention, or improvement (whether
patentable or not), any industrial design (whether registrable or not), and any
work of authorship (whether or not copyright protection may be obtained for it)
created, conceived, or developed by the Employee, either solely or in
conjunction with others, during the Employment Period, or a period that includes
a portion of the Employment Period, that relates to the business then being
conducted or proposed to be conducted by the Employer.
 
“Employment Period” means the period of the Employee’s employment under this
Agreement.
 
“Person” means any individual, corporation (including any non-profit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization, or governmental body.
 
“For Cause” means: (a) the Employee’s material breach of this Agreement; (b) the
Employee’s material failure to adhere to any written Employer policy; (c) the
appropriation (or attempted appropriation) of a material business opportunity of
the Employer, including attempting to secure or securing any personal profit in
connection with any transaction entered into on behalf of the Employer; (d) the
misappropriation (or attempted misappropriation) of any of the Employer’s funds
or property; or (e) the conviction of, or the entering of a guilty plea or plea
of no contest with respect to, a felony.
 
“Salary” is defined in Section 3.1.
 
2. EMPLOYMENT TERMS AND DUTIES
 
2.1 Employment. The Employer hereby employs the Employee, and the Employee
hereby accepts employment by the Employer, upon the terms and conditions set
forth in this Agreement.
 
2.2 Term. The Employer hereby employs the Employee effective as of the Effective
Date.  The employment with the Employer is not for any specified period of
time.  As a result, either the Employer or the Employee is free to terminate the
employment relationship at any time, subject to the other provisions of this
Agreement.  Unless earlier terminated, this Agreement will terminate on December
31, 2012.
 
2.3 Termination. If the Employee is terminated by the Employer for any reason,
other than For Cause, he will receive Salary and Benefits as severance in an
amount equal to six months of Salary.  No severance payments will be made until
Employee executes a valid release of any and all claims that he may have
relating to his employment against the Employer and its agents in a form
provided by the Employer.  If the Employee is terminated For Cause, or resigns,
his Salary and Benefits will terminate immediately upon leaving the
Employer.  The Employer may terminate Employee For Cause only after (a) Employee
has had the opportunity to discuss such termination with the Board of Directors,
(b) the Board of Directors of the Employer has adopted a resolution terminating
Employee’s employment and specifying, in reasonable detail, the “For Cause”
termination, and (c) the Employee shall have received written notice of such
action, which notice shall include a copy of the resolution specifying the “For
 

 
Employment Agreement
Charles B. Crowell

2

--------------------------------------------------------------------------------



2.4 Cause” termination.  If a matter purportedly giving rise to a “For Cause”
termination could be cured by Employee, the Board of Directors shall not take
any action to terminate the Employee hereunder unless and until the Employee has
received written notice by or on behalf of the Board of Directors of the
Employer specifying such cause and Employee shall have failed to cure or correct
such cause within 30 days after receiving such notice.
 
2.5 Duties. The Employee will have such duties as are assigned or delegated to
the Employee by the Board. The Employee will devote substantially all of his
business time, attention, skill, and energy to the business of the Employer,
will use his best efforts to promote the success of the Employer’s business, and
will cooperate fully with the Board in the advancement of the best interests of
the Employer.  Employee will not compete with the Employer during the Employment
Period.  Nothing in this Section 2.4, however, will prevent the Employee from
engaging in additional activities in connection with personal investments and
community affairs that are not inconsistent with the Employee’s duties under
this Agreement.  At the Employer’s request, Employee may also perform services
for companies that have a business relationship with the Employer.  Unless
agreed to by the Employer, Employee will receive no additional Salary or
Benefits or other compensation for these services.
 
3. COMPENSATION
 
3.1 Salary. The Employee will be paid an annual salary of $480,000 (the
“Salary”), which will be payable in equal periodic installments according to the
Employer’s customary payroll practices, but no less frequently than
monthly.   During the term of this Agreement, the salary may be increased by the
Board.
 
3.2 Benefits. During the Employment Period, the Employee shall be permitted to
participate in such pension, profit sharing, bonus, life insurance,
hospitalization, major medical, and other employee benefit plans of the Employer
that may be in effect from time to time, to the extent the Employee is eligible
under the terms of those plans (collectively, the “Benefits”).
 
3.3 Stock Options.  The Employee will receive stock option grants totaling
5,000,000 stock options of PetroHunter Energy Corporation common stock (the
“Stock Options”) to be priced at the last reported sale price of the common
stock as quoted on the OTC Bulletin Board on the Effective Date (or on the
preceding stock market business day if such date is a Saturday, Sunday, or a
holiday).  The Stock Options shall be exercisable as follows:  (i) 20% of the
Stock Options shall be exercisable upon the Effective Date, and (ii) 20% of the
Stock Options shall become exercisable on January 1, of each 2009, 2010, 2011,
and 2012.
 
 
3.3.1                       Change of Control.  All grants made under the stock
option or other equity incentive plans of Employer (the “Equity Plans”)
(including those made prior to the effective date of this Agreement) shall vest
in full immediately prior to the occurrence of a Change of Control.   For
purposes of this Agreement, a Change of Control shall mean the first to occur
of: 

 
Employment Agreement
Charles B. Crowell

3

--------------------------------------------------------------------------------



 
      (i) an event resulting in any “person” (as defined in Section 13(d) and
14(d) of the Securities Exchange Act of 1934, as amended (the “Exchange Act”))
other than (1) the Employer or any Affiliate of the Employer as of the date of
this Agreement, (2) any employee benefit plan of the Employer or any Affiliate
of the Employer, or (3) any person or entity organized, appointed or established
by the Employer for or pursuant to the terms of any such plan, acquiring
beneficial ownership of voting securities of the Employer, is or becomes the
beneficial owner, directly or indirectly, of securities of the Employer
representing 50% or more of the combined voting power of the Employer’s then
outstanding securities.
 
(ii) consummation of a reorganization, merger or consolidation of the Employer
(a “Business Combination”), in each case, unless, following such Business
Combination, the individuals and entities who were the beneficial owners of
outstanding voting securities of the Employer immediately prior to such Business
Combination beneficially own, by reason of such ownership of the Employer’s
voting securities immediately before the Business Combination, directly or
indirectly, more than 50 % of the combined voting power of the then outstanding
voting securities entitled to vote generally in the election of directors of the
Employer resulting from such Business Combination (including, without
limitation, a company which as a result of such transaction owns the Employer or
all or substantially all of the Employer’s assets either directly or through one
or more subsidiaries) in substantially the same proportions as their ownership
of the outstanding voting securities of the Employer immediately prior to such
Business Combination; or
 
 
(iii) approval by the stockholders of the Employer of a complete liquidation or
dissolution of the Employer.
 
 
Notwithstanding the foregoing subparagraphs (i) through (iii), in no event shall
any transaction or series of transactions entered into between the Employer,  or
their respective Affiliates as of the date of this Agreement or entities wholly
owned by the forgoing, or changes associated therewith, be considered a Change
in Control.
 
 
To the extent that the terms of this Agreement conflict with the terms of the
Equity Plans of the Employer, the terms of this Agreement shall control and the
Employer agrees that the provisions set forth herein regarding Change in Control
shall be included in any stock option agreement or similar granting instrument
entered into with or provided to Employee in connection with Employee’s
employment with Employer.
 
3.4 Rental Assistance.  The Employee will be paid a living allowance of $60,000,
payable in equal periodic installments of $5,000 per month during the one-year
period following the Effective Date.
 
3.5 Relocation Allowances.  The Employee will be paid a one-time relocation
allowance of $10,000 on the Effective Date.
 
3.6 Travel Expenses.  The Employer will provide the Employee with twelve round
trip airline tickets from Dallas, Texas to Denver, Colorado, during the one-year
period following the Effective Date.
 

 
Employment Agreement
Charles B. Crowell

4

--------------------------------------------------------------------------------



4. VACATIONS, HOLIDAYS AND SICK LEAVE
 
The Employee will accrue 8.33 hours of vacation time for each pay period for a
total of 200 hours of annual vacation time, will be entitled to 5 sick
days/personal days annually and will be entitled to paid holidays in accordance
with the policies of the Employer.
 
5. NON-DISCLOSURE COVENANT; EMPLOYEE INVENTIONS
 
5.1 Acknowledgments by the Employee.  The Employee acknowledges that (a) during
the Employment Period and as a part of his employment, the Employee will be
afforded access to Confidential Information; (b) public disclosure of such
Confidential Information could have an adverse effect on the Employer and its
business; (c) because the Employee possesses substantial technical expertise and
skill with respect to the Employer’s business, the Employer desires to obtain
exclusive ownership of each Employee Invention, and the Employer will be at a
substantial competitive disadvantage if it fails to acquire exclusive ownership
of each Employee Invention; and (d) the provisions of this Section 5 are
reasonable and necessary to prevent the improper use or disclosure of
Confidential Information and to provide the Employer with exclusive ownership of
all Employee Inventions.
 
5.2 Agreements of the Employee. In consideration of the compensation and
benefits to be paid or provided to the Employee by the Employer under this
Agreement, the Employee covenants as follows:
 
(a) Confidentiality.
 
(i) During and following the Employment Period, the Employee will hold in
confidence the Confidential Information and will not disclose it to any Person
except with the specific prior written consent of the Employer or except as
otherwise expressly permitted by the terms of this Agreement.
 
(ii) Any trade secrets of the Employer will be entitled to all of the
protections and benefits under the Colorado Trade Secrets Act, as in effect on
the date hereof, and as amended from time to time, and any other applicable law.
 
(iii) None of the foregoing obligations and restrictions applies to any part of
the Confidential Information that the Employee demonstrates was or became
generally available to the public other than as a result of a disclosure by the
Employee.
 
(b) Employee Inventions. During the Employment Period, each Employee Invention
will belong exclusively to the Employer. The Employee acknowledges that the
Employee’s writing, works of authorship, and other Employee Inventions are works
made for hire and the property of the Employer, including any copyrights,
patents, or other intellectual property rights pertaining thereto. The Employee
covenants that he will promptly:
 
(i) disclose to the Employer in writing any Employee Invention;
 

 
Employment Agreement
Charles B. Crowell

5

--------------------------------------------------------------------------------



(ii) assign to the Employer or to a party designated by the Employer, at the
Employer’s request and without additional compensation, all of the Employee’s
right to the Employee Invention for the United States and all foreign
jurisdictions;
 
(iii) execute and deliver to the Employer such applications, assignments, and
other documents as the Employer may request in order to apply for and obtain
patents or other registrations with respect to any Employee Invention in the
United States and any foreign jurisdictions;
 
(iv) sign all other papers necessary to carry out the above obligations; and
 
(v) give testimony and render any other assistance, without expense to the
Employee, in support of the Employer’s rights to any Employee Invention.
 
6. EXCLUSIVE EMPLOYMENT
 
Subject to the provisions of Section 2.4, above, during the Employment Period,
(a) Employee will not do anything to compete with the Employer’s present or
contemplated business (as that may change from time to time during the
Employment Period), nor will he plan or organize any competitive business
activity; and (b) Employee will not enter into any agreement which conflicts
with his duties or obligations to the Employer.  Employee will not during the
Employment Period or within six months after it ends, without the Employer’s
express written consent, solicit or encourage any employee, agent, independent
contractor, supplier, consultant, investor or alliance partner to terminate or
alter a relationship with the Employer.
 
It is the desire and intent of the Employer and the Employee that the provisions
of this Section 6 be enforced to the fullest extent permissible under the laws
and public policies applied in each jurisdiction in which enforcement is
sought.  Accordingly, if any particular portion of this Section 6 shall be
adjudicated to be invalid or unenforceable, this Section 6 shall be deemed
amended to apply in the broadest allowable manner and to delete therefrom the
portion adjudicated to be invalid or unenforceable, such amendment and deletion
to apply only with respect to the operation of Section 6 in the particular
jurisdiction in which that adjudication is made.
 
7. GENERAL PROVISIONS
 
7.1 Covenants of Sections 5 and 6 Are Essential and Independent Covenants. The
covenants by the Employee in Sections 5 and 6 are essential elements of this
Agreement, and without the Employee’s agreement to comply with such covenants,
the Employer would not have entered into this Agreement or employed or continued
the employment of the Employee. The Employer and the Employee have independently
consulted their respective counsel and have been advised in all respects
concerning the reasonableness and propriety of such covenants, with specific
regard to the nature of the business conducted by the Employer.
 

 
Employment Agreement
Charles B. Crowell

6

--------------------------------------------------------------------------------



7.2 The Employee’s covenants in Sections 5 and 6 are independent covenants and
the existence of any claim by the Employee against the Employer under this
Agreement or otherwise, will not excuse the Employee’s breach of any covenant in
Sections 5 and 6.
 
If the Employee’s employment hereunder expires or is terminated, this Agreement
will continue in full force and effect as is necessary or appropriate to enforce
the covenants and agreements of the Employee in Sections 5 and 6, and the
Employer will have the right in addition to any other rights it may have, to
seek injunctive relief to restrain or specifically enforce provisions of this
Agreement.
 
7.3 Representations and Warranties by the Employee. The Employee represents and
warrants to the Employer that the execution and delivery by the Employee of this
Agreement do not, and the performance by the Employee of the Employee’s
obligations hereunder will not, with or without the giving of notice or the
passage of time, or both: (a) violate any judgment, writ, injunction, or order
of any court, arbitrator, or governmental agency applicable to the Employee; or
(b) conflict with, result in the breach of any provisions of or the termination
of, or constitute a default under, any agreement to which the Employee is a
party or by which the Employee is or may be bound.
 
7.4 Waiver. The rights and remedies of the parties to this Agreement are
cumulative and not alternative.  Neither the failure nor any delay by either
party in exercising any right, power, or privilege under this Agreement will
operate as a waiver of such right, power, or privilege, and no single or partial
exercise of any such right, power, or privilege will preclude any other or
further exercise of such right, power, or privilege or the exercise of any other
right, power, or privilege. To the maximum extent permitted by applicable law,
(a) no claim or right arising out of this Agreement can be discharged by one
party, in whole or in part, by a waiver or renunciation of the claim or right
unless in writing signed by the other party; (b) no waiver that may be given by
a party will be applicable except in the specific instance for which it is
given; and (c) no notice to or demand on one party will be deemed to be a waiver
of any obligation of such party or of the right of the party giving such notice
or demand to take further action without notice or demand as provided in this
Agreement.
 
7.5 Binding Effect; Delegation of Duties Prohibited. This Agreement shall inure
to the benefit of, and shall be binding upon, the parties hereto and their
respective successors, assigns, heirs, and legal representatives, including any
entity with which the Employer may merge or consolidate or to which all or
substantially all of its assets may be transferred.  The duties and covenants of
the Employee under this Agreement, being personal, may not be delegated.
 
7.6 Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when (a)
delivered by hand (with written confirmation of receipt), (b) sent by facsimile
(with written confirmation of receipt), provided that a copy is mailed by
registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses and facsimile
numbers set forth below (or to such other
 

 
Employment Agreement
Charles B. Crowell

7

--------------------------------------------------------------------------------



7.7 addresses and facsimile numbers as a party may designate by notice to the
other parties):
 
If to Employer:
PetroHunter Operating Company

 
1875 Lawrence Street, Suite 1400

 
Denver, CO 80202



 
Fax: (303) 572-8927



If to the Employee:
As set forth on signature page.

 
7.8 Entire Agreement; Amendments. This Agreement contains the entire agreement
between the parties with respect to the subject matter hereof and supersedes all
prior agreements and understandings, oral or written, between the parties hereto
with respect to the subject matter hereof.  This Agreement may not be amended
orally, but only by an agreement in writing signed by the parties hereto.
 
7.9 Governing Law; Forum and Venue.  This Agreement shall be construed according
to the law of the State of Colorado and any actions to enforce the terms of this
Agreement shall be exclusively brought in either state or federal court in the
City and County of Denver, Colorado, and each of the parties consents to the
jurisdiction of such courts (and of the appropriate appellate courts) in any
such action or proceeding and waives any objection to venue laid
therein.  Process in any action or proceeding referred to in the preceding
sentence may be served on either party anywhere in the world.  The prevailing
Party in any such action shall be entitled to recover its attorney’s fees and
all costs of any such action.
 
7.10 Severability. If any provision of this Agreement is held invalid or
unenforceable by any court of competent jurisdiction, the other provisions of
this Agreement will remain in full force and effect.  Any provision of this
Agreement held invalid or unenforceable only in part or degree will remain in
full force and effect to the extent not held invalid or unenforceable.
 
7.11 Counterparts and Facsimile. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original copy of this
Agreement and all of which, when taken together, will be deemed to constitute
one and the same agreement.  Facsimile signatures shall be considered an
original signature.
 
7.12 Waiver of Jury Trial.  THE PARTIES HERETO HEREBY WAIVE A JURY TRIAL IN ANY
LITIGATION WITH RESPECT TO THIS AGREEMENT.
 

 
Employment Agreement
Charles B. Crowell

8

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the parties have executed and delivered this Agreement as of
the date first written above.
 
EMPLOYER:
 
PETROHUNTER OPERATING COMPANY
   
By:    /s/ Kyle L. White Johnson
Name:       Kyle L. White Johnson
Title:         Vice President of Administration





EMPLOYEE:
     /s/ Charles B. Crowell
Name:       Charles B. Crowell
Address:
                                                                  
Facsimile Number:



 
 
Employment Agreement
Charles B. Crowell
 
9
 